Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 1 of 44      1



    1                     UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
    2                           HOUSTON DIVISION

    3
    4    UNITED STATES OF AMERICA                *         4:10-CR-459
                                                 *         Houston, Texas
    5    VS.                                     *
                                                 *         10:10 a.m.
    6    WILMAR RENE DURAN-GOMEZ,                *         October 11, 2012
         ET al
    7
    8                             STATUS CONFERENCE

    9
                    BEFORE THE HONORABLE KENNETH M. HOYT
  10                    UNITED STATES DISTRICT JUDGE

  11
        APPEARANCES:
  12
     FOR THE GOVERNMENT:
  13 Ruben R. Perez
     OFFICE OF THE U.S. ATTORNEY
  14 1000 Louisiana, Suite 2300
     Houston, Texas 77002
  15 713.567.9347
  16 FOR DEFENDANT WILMAR RENE DURAN-GOMEZ:
     Wendell A. Odom, Jr. and Neil Davis, III
  17 LAW OFFICES OF WENDELL ODOM & NEAL DAVIS, III
     440 Louisiana, Suite 200
  18 Houston, Texas 77002
     713.223.5575
  19
  20 FOR DEFENDANT JOSE ALBERTO BOLANOS-GARZA:
     Gerardo S. Montalvo
  21 THE MONTALVO LAW FIRM, PLLC
     Park Central Plaza
  22 1111 North Loop West, Suite 820
     Houston, Texas 77008
  23 713.526.5002
  24
  25

                    Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 2 of 44     2



    1 FOR DEFENDANT PATRICIA HOLGUIN:
      John Riley Friesell
    2 FRIESELL WESTERLAGE, PLLC
      One City Centre
    3 1021 Main Street, Suite 1250
      Houston, Texas 77002
    4 713.236.9177
    5
    6 FOR DEFENDANT MAURICIO MERCADO:
      Thomas A. Glenn
    7 Attorney at Law
      2500 City West Blvd., Suite 300
    8 Houston, Texas 77042
      713.266.4600
    9
  10
     Court Reporter:
  11 Johnny C. Sanchez, RPR, RMR, CRR
     515 Rusk, #8004
  12 Houston, Texas 77002
     713.250.5581
  13
     Proceedings recorded by mechanical stenography. Transcript
  14 produced by computer-assisted transcription.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                    Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
       Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 3 of 44     3



            1               THE COURT: Good morning, ladies and gentlemen.
            2 I called this conference because of the notice that has
            3 been recently filed that you each obviously are aware of in
            4 this case from the Department of Justice. And to get some
10:11:15    5 sense from both sides direction that you want to go, in
            6 terms of time preparations and how we go forward in this
            7 case. But as well also to make sure that the defense and
            8 defendants' perspective, that we have eyes on what the law
            9 permits us to do, in terms of lawyers and representation.
10:11:43   10 So I think that at least Mr. Mosbacker and Mr. Montalvo,
           11 there's going to be a parting ways of one way or the other.
           12 And I believe you've got the same defendant in a different
           13 case, I believe; is that right? Who am I looking at? Let
           14 me get my glasses back on.
10:12:07   15               MR. MONTALVO: I lost a little weight. That's
           16 probably why you couldn't see me.
           17               THE COURT: Must be my glasses. But you are
           18 representing Mr. Garza, I believe, in a immigration, let's
           19 call it, for lack of a better term, immigration case that's
10:12:28   20 been sort of sitting on the back burner for a long time.
           21 So that representation certainly continues, or will pick
           22 up -- whatever the appropriate way to say that -- but in
           23 terms of the question of the -- your -- the dual
           24 representation of Mr. Garza in this case that needs to end
10:12:52   25 October 4th, whatever that date is. So I expect we can

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
       Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 4 of 44     4



            1 talk about that a little afterwards, but we can also make
            2 sure that we have our administrative parts of this in
            3 proper order.
            4               MR. MONTALVO: That's correct, Your Honor. We
10:13:07    5 have informed Mr. Garza.
            6               THE COURT: Sure. So, gentlemen, what's your
            7 pleasure? The government is ready to proceed, and who is
            8 representing the government?
            9               MR. PEREZ: The United States is represented by
10:13:15   10 Ruben Perez, Joe Magliolo and Jennie Basile, Your Honor.
           11               THE COURT: All right. Good morning. And
           12 representing Mr. Duran-Gomez?
           13               MR. ODOM: Good morning, Judge. Wendell Odem,
           14 Neal Davis representing Mr. Duran-Gomez.
10:13:31   15               THE COURT: All right. And I think my remarks
           16 about representation don't apply to your client; right?
           17               MR. ODOM: That's correct.
           18               THE COURT: What about Mr. Garza -- José Garza?
           19               MR. MOSBACKER: Mervyn Mosbacker and Jerry
10:13:46   20 Montolvo for Mr. Bolanos-Garza.
           21               THE COURT: And Mr. Fuentes, I believe, is
           22 represented by Mr. McGuire, and I gather that his client --
           23 is Mr. Fuentes, José Fuentes in the courtroom? He's not
           24 here. He's apparently not compelled by the proceeding.
10:14:05   25 Okay. Mr. Hoguin?

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
       Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 5 of 44     5



            1               MR. FRIESELL: John Friesell for Ms. Hoguin.
            2 She's present.
            3               THE COURT: Okay. And Mr. Mercado?
            4               MR. GLEN: Thomas Glen here for Mr. Mercado.
10:14:22    5               THE COURT: I believe also from client's
            6 perspective is it Mr. Gomez your client?
            7               MR. ODOM: Duran-Gomez, yes, sir, Judge.
            8               THE COURT: Your client is in the courtroom?
            9               MR. ODOM: Yes, he's here, Judge.
10:14:32   10               THE COURT: And as well, Mr. Mosbacker, is your
           11 client present?
           12               MR. MOSBACKER: Yes, Your Honor.
           13               THE COURT: And then let's see. I believe
           14 McGuire and his client are not here. Mercado, I believe,
10:14:43   15 is out of the state, isn't he, by permission of the
           16 Court --
           17               MR. GLEN: That's correct, Your Honor.
           18               THE COURT: -- on condition of employment?
           19                  And what about your client, Mr. Friesell?
10:14:50   20               MR. FRIESELL: She's here.
           21               THE COURT: I think I said "he," but I
           22 apologize.
           23               MR. FRIESELL: She.
           24               THE COURT: She's present. Okay. Very good.
10:14:57   25                  And I just wanted to identify them for the

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
       Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 6 of 44      6



            1 record so that we can make sure that whatever concerns, if
            2 any, they might have, they can express them to you about
            3 any scheduling.
            4                   So what's our schedule going to look like,
10:15:13    5 Mr. Perez.
            6               MR. PEREZ: Your Honor, we're ready.
            7               THE COURT: You-all are kind of driving the
            8 wagon here.
            9               MR. PEREZ: We're ready, but the defense
10:15:20   10 attorneys representing Mr. Duran have filed a motion for
           11 continuance, and we certainly are unopposed to that motion.
           12               THE COURT: I saw that, but I'm not sure -- I
           13 guess I don't know -- what kind of discovery is out there.
           14 We're simply talking about events that occurred on a
10:15:37   15 particular occasion that is really the focus of the
           16 indictment itself, as opposed to some historical data, more
           17 so; right?
           18               MR. PEREZ: Generally, yes, Your Honor. But we
           19 have provided discovery to the defense attorneys, and there
10:15:52   20 are some prior incidents involving Mr. Duran that we have
           21 also provided discovery on.
           22               THE COURT: Okay. Very good.
           23               MR. PEREZ: We try to be as fast in discovery
           24 as we possibly can, Your Honor.
10:16:06   25               THE COURT: Mr. Odom, do you want to speak?

                            Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
       Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 7 of 44     7



            1               MR. ODOM: Yes, Judge. They have given us a
            2 great deal of documentation for discovery.
            3                  I will let the Court know that our efforts
            4 up to this point have been primarily dealing with the
10:16:26    5 Department of Justice and their notification. And while we
            6 intend to appeal their decision and we have spent time on
            7 that, as I understand it on the issues, we are now, while
            8 we've always been somewhat focused on trial, we are now
            9 focused on trial.
10:16:43   10               THE COURT: Okay.
           11               MR. ODOM: And so, it's sort of a different
           12 stage for us in the case. While there's a lot of
           13 discovery, it remains difficult for us in trying to find
           14 certain people and talk to certain people because of the
10:16:59   15 nature of the fact that so many of them are not citizens,
           16 and in trying to -- trying to go through what we need to go
           17 through to find the people and talk to the people that we
           18 think we would need to get ready to go to trial.
           19                  We generally talked to the government, and
10:17:19   20 said, "What do you think a target date in the spring of
           21 next year?" March or April would be a realistic date. And
           22 I think that we have a consensus that would be a good
           23 target date to shoot for, and let us start now getting
           24 ready to go to trial, as opposed to dealing with the
10:17:44   25 administrative decision as to whether or not --

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
       Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 8 of 44     8



            1               THE COURT: You said you do intend to appeal?
            2               MR. ODOM: Well, the -- yes, sir.
            3               THE COURT: And that's an administrative
            4 process within the department, though, is it not?
10:17:53    5               MR. ODOM: Right. And my understanding of
            6 this -- and I've never done an appeal from one of these
            7 decisions -- my understanding is it doesn't have timetables
            8 attached to it as such.
            9               THE COURT: Meaning they can do something soon,
10:18:08   10 or never, more or less?
           11               MR. ODOM: Yes. We don't have 30 days to give
           12 notice of appeal, things of that nature.
           13               THE COURT: And they're not constrained,
           14 necessarily. I don't know. What constraints are there,
10:18:19   15 once your appeal is in place, or once the notice is in
           16 place, are they constrained to get you a response within a
           17 certain timeframe?
           18               MR. ODOM: I have no idea.
           19               THE COURT: Do know. Not that you're aware of
10:18:32   20 either, Mr. Perez?
           21               MR. PEREZ: Not that I'm aware of.
           22               MR. ODOM: I think the ruling stands until and
           23 unless they say otherwise.
           24               THE COURT: Okay. And the point of that,
10:18:41   25 obviously, is for me to make sure I have an appreciation

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
       Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 9 of 44     9



            1 for your understanding, and to make sure that as we move
            2 forward, the sole and only compelling thing that I have is
            3 the trial itself.
            4               MR. ODOM: Right.
10:18:58    5               THE COURT: I cannot concern myself with the
            6 appellate process. And I know you know that, but I think
            7 that's what I would be concerned about.
            8                  Can -- is the evidence against, I gather,
            9 that arises out of one or single indictment itself. This
10:19:18   10 is not -- and what I'm going -- getting ready to go at is,
           11 is the -- is there going to be a problem, and what concerns
           12 should the Court have about non-capital, let's say,
           13 defendants who are going to get dragged along with the
           14 defendant who is the subject of a capital indictment? What
10:19:42   15 concern should I have? Am I going -- is the evidence going
           16 to be the same, irrespective?
           17               MR. PEREZ: We do think that there will be some
           18 defendants, one defendant or maybe more than one defendant
           19 who will be brought into the United States.
10:20:00   20               THE COURT: But if we have one, one defendant
           21 that's going to go to trial, the question is whether or
           22 not -- I don't mean to create a problem here -- I'm just
           23 asking whether or not that defendant can get a fair trial
           24 within the trial. Is there going to be a problem, I guess,
10:20:18   25 is what I'm saying?

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 10 of 44     10



            1              MR. MAGLIOLO: I can address that, Your Honor.
            2                  We do not believe there will be, because the
            3 evidence -- there will not be evidence relating to the
            4 defendants who we are not seeking death on that would not
10:20:35    5 be, we believe, evidence that would be properly submitted
            6 in against the defendant who we are seeking the death
            7 penalty.
            8              THE COURT: Okay.
            9              MR. MAGLIOLO: So it shouldn't be a problem.
10:20:48   10              THE COURT: You can see some distance or
           11 separation between the evidence that you might need to put
           12 on in one aspect of the case, let's say, against Mr. Gomez,
           13 is not necessarily being there for the other, or any other
           14 defendant.
10:21:01   15              MR. MAGLIOLO: Or the death case, it would be
           16 the same evidence with additional evidence --
           17              THE COURT: Okay.
           18              MR. MAGLIOLO: -- relating to the deaths.
           19                  The three -- three of the defendants are
10:21:11   20 drivers in the case which evidence would go to the
           21 smuggling conspiracy, and then two of the defendants are
           22 more actively involved. And it is our belief, but we don't
           23 know, that one of those defendants is going to plead
           24 guilty.
10:21:27   25                  So we expect, though, as the Court well

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 11 of 44     11



            1 knows, there's no guarantee --
            2              THE COURT: I understand.
            3              MR. MAGLIOLO: -- that this case will come down
            4 to a trial against one defendant.
10:21:38    5              THE COURT: But the evidence in the case in
            6 main, in the main, I gather is going to kind of a single
            7 fabric of evidence?
            8              MR. MAGLIOLO: Yes, Your Honor. It will be as
            9 to the conspiracy of which the drivers were material in,
10:21:57   10 and then the additional evidence as to the circumstances
           11 that surrounded the deaths of the two individuals.
           12              THE COURT: Okay. That makes it --
           13              MR. MAGLIOLO: May I have add one thing?
           14              THE COURT: -- a little simpler. It may not
10:22:08   15 necessarily be simple. Go ahead.
           16              MR. MAGLIOLO: I know the Court has dealt with
           17 Mr. Perez and I, and I think Ms. Basile over the years,
           18 just so the record is clear, this is going to be an open
           19 file case. We have already worked with the defendants'
10:22:22   20 attorneys in the first portion of this case in providing
           21 discovery. But as to providing access to witnesses,
           22 providing whatever we can so that when this case starts,
           23 both sides will know the same thing about the case
           24 and there's nothing -- we don't expect there's going to be
10:22:40   25 any problems with surprise in this case that we feel this

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 12 of 44     12



            1 case is such of serious nature that both sides need to know
            2 everything as we start this trial. And that's going to be
            3 the prosecution -- I know the defense wants to know -- is
            4 going to be the prosecution team's --
10:23:00    5              MR. PEREZ: Goal.
            6              MR. MAGLIOLO: -- goal to make sure they do
            7 know. So this is not going to be a trial by surprise or
            8 ambush. This is something we're going to go into everybody
            9 knowing the facts, we put it on before the jury and let
10:23:14   10 them decide what they need to do.
           11              THE COURT: I see you have a prosecutor in the
           12 immigration case as well, against Mr. Garza. You probably
           13 hadn't thought about it recently, Mr. Perez. But here's my
           14 concern: What is the prospect of this case -- and I'm not
10:23:36   15 sure -- is this case going to have to be tried separately
           16 or not?
           17              MR. PEREZ: The illegal reentry, Your Honor?
           18              THE COURT: Yes.
           19              MR. MONTALVO: Your Honor, I don't anticipate a
10:23:48   20 trial in that case.
           21              THE COURT: Okay.
           22              MR. MONTALVO: We're talking towards working
           23 out an agreement in that case.
           24              THE COURT: The reason I ask is because once
10:23:56   25 you start into these cases, the question of whether or not

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 13 of 44     13



            1 the evidence is going to be there, its really not going to
            2 be an issue. I suspect that at some point we'll cross that
            3 line and you'll be talking about how he got in the country
            4 or how -- I mean, some of that might come in. Just trying
10:24:11    5 to make sure these weren't going to end up being tried
            6 together; or if they were, whether that's proper or
            7 improper. And I think you relieved me of my concern about
            8 that. I think.
            9              MR. MONTALVO: That's correct.
10:24:23   10              THE COURT: Okay. Then what we need to do,
           11 then, is I guess do two -- well, one thing -- is to grant
           12 the continuance that has been requested by Mr. Odom, but
           13 also I think I need to require that there be some joint
           14 status statements along the way. I don't want to wake up
10:24:57   15 on April Fool's day and you say, "You know, we haven't
           16 really been able to do anything. We have been sitting
           17 around waiting on you, Judge, to tell us what to do." Not
           18 that you would do that. But the point I'm making is if we
           19 had a 60-day status report and that would say, "We're still
10:25:16   20 good on April whatever," or whatever that date is, and then
           21 schedule any other dates that you might need if there
           22 are -- if there is any need. And if it's going to be an
           23 open file, I gather we are not going to be flooded with a
           24 lot of motions and -- or contested type motions, anyway.
10:25:33   25              MR. ODOM: Judge, hopefully there won't be many

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 14 of 44     14



            1 contested issues in regards to discovery.
            2              THE COURT: Right.
            3              MR. ODOM: I do anticipate that there's going
            4 to be certainly some motions that should be heard because
10:25:50    5 of the nature of the case.
            6              THE COURT: Oh, yes. I understand that.
            7              MR. ODOM: Somewhere in the framework, I agree
            8 we need to --
            9              THE COURT: Are we talking about motions
10:26:00   10 dealing with, for example, dealing with the question of
           11 whether or not the defendant can get a fair trial based
           12 upon the length of time?
           13              MR. ODOM: Yes, Judge.
           14              THE COURT: I saw something in the file, I
10:26:13   15 believe, in that regard.
           16                  Then we need to have a date by which those
           17 motions should be filed, and then a response date. And, of
           18 course, following that, the question of whether or not I
           19 will need some evidence or not on that, or argument only,
10:26:27   20 and hopefully get that resolved.
           21                  So what is a good date, gentlemen, in April?
           22 Is that sort of a consensus date, that April might be a
           23 good time, 2013?
           24              MR. ODOM: That's a good date.
10:26:41   25              MR. PEREZ: That is good for us as well, Your

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 15 of 44     15



            1 Honor.
            2              MR. ODOM: My birthday is the 16th, Judge.
            3              THE COURT: Let's do it on the 16th. That's
            4 the day after the shakedown day, isn't it?
10:26:54    5              MR. ODOM: That's right.
            6              THE COURT: You'll feel light in the pocket.
            7 You'll probably be ready to go to trial.
            8              MR. ODOM: That's right.
            9              THE COURT: Anything in particular, Diane,
10:27:05   10 sometime in April? I don't think we planned that far away.
           11              CASE MANAGER: No, sir. We have it open.
           12              THE COURT: I'm planning to take -- I'm taking
           13 senior status, as some of you might know, and I plan to
           14 take a year off. So should I start it on April 15th?
10:27:20   15              MR. PEREZ: Can we join you?
           16              THE COURT: Just kidding. Well, they won't
           17 give me a sabbatical if I go off and write my memoirs.
           18                  Anyway, let's look at either the -- and I'd
           19 like -- generally talked about starting on a Tuesday,
10:27:35   20 rather than a Monday. So we are looking at April 9th. We
           21 could skip your birthday, if you want to, Mr. Odom.
           22 April 9th or 23rd, basically.
           23              MR. ODOM: Either one. Whatever the Court's
           24 preference. Obviously not on my docket.
10:27:50   25              THE COURT: Let's call it April 9th. That way

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 16 of 44     16



            1 we know you'll want to go on vacation after that on the
            2 birthday trip after the trial.
            3              CASE MANAGER: Actually, we do have a class
            4 certification on April 9th.
10:28:07    5              THE COURT: I can't believe we planned that far
            6 out there.
            7                  All right. Then let's say the 23rd.
            8 April 23. And we're going to backup, now, and look at
            9 March 25th as the motion cutoff date, let's call it. We'll
10:28:37   10 then call response date April 8th. And call it a joint
           11 status report March 18th.
           12                  And I intentionally set it a week before you
           13 need to file your motions so you can tell whether or not
           14 you really need a different time schedule. March 18th
10:29:22   15 would be joint status report, government and defense,
           16 saying that the date of April 23rd for trial is still a
           17 good date, or we need to have certain hearings or motion
           18 conferences or whatever. We can set a schedule notice in
           19 that timeframe, after March 18th, if we need to have some
10:29:43   20 hearings and conferences here in court. All right?
           21              MR. ODOM: Judge, we have one additional
           22 request.
           23              THE COURT: Okay.
           24              MR. ODOM: Now that we are gearing up for a
10:29:53   25 fact intensive trial, we would request that the defendant,

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 17 of 44     17



            1 if possible, be transferred from Joe Corley to FDC Houston
            2 so that that can facilitate us being able to prepare to go
            3 to trial. We have a number of tapes that -- not tapes, but
            4 a number of transcripts that we need to review with him,
10:30:13    5 and it keeps us from the two-hour drive to get to Corley
            6 and back in order to prepare for trial.
            7              THE COURT: I think I could make that request.
            8 I'm not sure it can be enforced, but here's what I would
            9 suggest as an alternative, and I would look at it this way,
10:30:34   10 that at the very least we need to have him --
           11              MR. ODOM: Federal Detention Center.
           12              THE COURT: -- detention center, have him there
           13 for blocks of time over the next 90 days, like two or three
           14 weeks, at least, every other month, at whatever times they
10:30:54   15 can make him available to you. That would -- that would
           16 get you through November, December, January and February
           17 perhaps at least 60 days if there is a housing problem,
           18 they should be able to hold him there for 30 days and maybe
           19 send him back or whatever.
10:31:11   20                  So I need to find -- we'll find out if I
           21 need to enter some kind of order to that effect. I would
           22 like for this to be -- let me find out how I should
           23 approach it before I enter an order and before I ask you to
           24 write a letter or anything of that sort. It may require a
10:31:35   25 motion, formal motion, that he be made available starting

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 18 of 44     18



            1 some particular date. If so, Diane can probably get you
            2 that information within the next couple of weeks, or less.
            3              MR. ODOM: Thank you.
            4              THE COURT: Anything else, gentlemen?
10:31:52    5              MR. PEREZ: We do have one other issue, Your
            6 Honor.
            7              MR. MAGLIOLO: Your Honor --
            8              MR. MONTALVO: -- before, if I can just bring
            9 this up, Your Honor?
10:31:58   10              THE COURT: Yes.
           11              MR. MONTALVO: Regarding 07-275,
           12 Mr. Bolanos-Garza case.
           13              THE COURT: Right.
           14              MR. MONTALVO: Can I just ask the Court that
10:32:06   15 the scheduling order for that case just follow the
           16 scheduling order, or if the Court -- I could file a motion
           17 if the Court would like.
           18              THE COURT: I think a formal motion would be
           19 better. And what you're simply asking, if I understand it,
10:32:21   20 is that the scheduling order that is put in place in this
           21 case -- this case being 10-459 -- be incorporated, or at
           22 least also filed in the 07-275 case.
           23              MR. MONTALVO: Thank you, Your Honor.
           24              THE COURT: I don't see a problem with that,
10:32:41   25 unless Mr. Perez sees a problem with it.

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 19 of 44     19



            1              MR. PEREZ: We don't have a problem.
            2              THE COURT: It's just a tracking situation.
            3 Since he's going to be here on some of those days, you can
            4 certainly be here as well.
10:32:49    5                  Yes, sir, Mr. Magliolo?
            6              MR. MAGLIOLO: There's another issue, Your
            7 Honor, relating to Mr. Montolvo's earlier representing some
            8 material witnesses in this -- the initial stage of this
            9 case.
10:33:02   10              THE COURT: "This case" being the 10-459
           11 currently talking about now in this court?
           12              MR. MAGLIOLO: Yes, Your Honor.
           13              THE COURT: And that would not, as I
           14 understand, or are you asking him would that impact him
10:33:13   15 representing Mr. Gomez -- I mean Mr. Garza in the
           16 immigration case?
           17              MR. MAGLIOLO: Yes, the immigration and his
           18 prior, up to this point, reputation of him in the case that
           19 would eventually go to trial.
10:33:30   20              MR. PEREZ: The 10-459.
           21              MR. MOSBACKER: Your Honor, I think they're
           22 speaking of the current case, not the reentry. I don't
           23 think it impacts at all.
           24              THE COURT: He's out of this case. He's going
10:33:40   25 to be out of this case effective October 4th, I believe, is

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 20 of 44     20



            1 the date that the Department of Justice came down with its
            2 ruling.
            3                  So on a going forward basis, he would only
            4 be representing Mr. Garza in the illegal reentry case? Are
10:34:05    5 you questioning whether or not there's some
            6 cross-pollination with him continuing in that case?
            7              MR. MAGLIOLO: It's my understanding that I
            8 think Mr. Garza has been made aware of this, and just
            9 because we expect this case to be scrutinized as much as
10:34:16   10 any case could possibly be, I guess we just want it clear
           11 in the record so when the people that scrutinize this case
           12 do, then it will be clear exactly as to Mr. Garza's
           13 position.
           14              THE COURT: Then we might need to make that
10:34:31   15 clear by running a separate scheduling order, period. That
           16 separates you out of this case.
           17              MR. MONTALVO: Your Honor, I think -- if I may?
           18 I think the government wants first -- first of all, the
           19 other parties are aware of discovery, and I think we wanted
10:34:49   20 to make the Court aware of it. Apparently --
           21              THE COURT: No. I have the docket sheet.
           22              MR. MONTALVO -- four or five years ago, I was
           23 appointed to represent some material witnesses.
           24              THE COURT: I understand. I think they are
10:35:00   25 concerned, though, is that some of those material

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 21 of 44     21



            1 witnesses -- is it your concern that some of those
            2 witnesses may be witnesses in this case?
            3              MR. PEREZ: In 10-459, yes, Your Honor.
            4              MR. MOSBACKER: Your Honor --
10:35:16    5              MR. MONTALVO: And I have discussed that with
            6 Mr. Bolanos, and I have fully made, with Mr. Mosbacker
            7 present, we have fully made him aware of this, and he's in
            8 agreement. He has stated to both of us that he does not
            9 feel that there is a conflict where he doesn't -- and if
10:35:35   10 there is, he is willing to waive the conflict.
           11              THE COURT: Well, if there is or was a
           12 conflict, as it relates to this case, then certainly that
           13 severance is going to cure some of that, potentially.
           14                  The question is whether or not there's a
10:35:52   15 conflict now with you representing him in the illegal
           16 reentry case, which probably is an unrelated matter to
           17 those on that you represented -- when I say unrelated -- I
           18 suspect that when you represented some of the other aliens
           19 early on, that they were not in relationship to his illegal
10:36:22   20 reentry case.
           21              MR. MONTALVO: That's correct, Your Honor. And
           22 none of those witnesses would be called to testify against
           23 Mr. Bolanos in his illegal reentry case, or at least I
           24 don't think.
10:36:33   25              THE COURT: All right. Here's the other

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 22 of 44     22



            1 concern, then, that the government might have, and that I
            2 would certainly want to make sure of, and that is that,
            3 assuming that to be true, what is your duty now, as it
            4 relates to involvement with Mr. Mosbacker? Is your duty
10:36:53    5 now to make sure that you never, in this lifetime, talking
            6 about this case again.
            7                  See, because if he goes to trial -- let's
            8 assume that he goes to trial -- and you're sitting in the
            9 back room, it's your client but it ain't your client, in
10:37:11   10 the courtroom, in a true sense of the word because he's
           11 going to trial on a different case. While you certainly
           12 could sit there and watch and see what is going on, the
           13 question is, what is your relationship going to be with
           14 your client that will not -- so that it does not interfere
10:37:28   15 with, or seem as though it's supportive of some theory or
           16 fact that Mr. Mosbacker would not, and should not be
           17 involved with you about? If you understand what I mean?
           18 Are you following me?
           19              MR. MONTALVO: I think so, Your Honor.
10:37:49   20              THE COURT: As soon as he gets through talking
           21 to his client at the end of the day, you go over and you
           22 talk to them, or you sit there and talk to them at the same
           23 time, and you're listening to what they're talking about in
           24 their case, which is not a problem, as far as you and your
10:38:00   25 client are concerned. It might be a problem, as far as the

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 23 of 44     23



            1 government is concerned -- not that I know of anything or
            2 that you know of anything -- but the question is what kind
            3 of conversations can you with your client, or can
            4 Mr. Mosbacher have with his client in front of you?
10:38:17    5              MR. MONTALVO: Your Honor, whatever information
            6 I have obtained from my client, Mr. Bolanos, and
            7 Mr. Mosbacher has obtained from his client, Mr. Bolanos, I
            8 don't believe any of that information would conflict any --
            9 either part of this representation.
10:38:33   10                  I think the issue that the government --
           11 that the government may have had, or I don't have an issue,
           12 is that the material witness may have said something
           13 perhaps against Mr. Bolanos. I don't know that to be true.
           14              THE COURT: Let's assume that they did. Let's
10:38:57   15 assume that you represented some people that the government
           16 now know to be material witnesses, and they have implicated
           17 your client in this case -- let's say that's true -- you
           18 represented them perhaps in a different case, or a
           19 different fashion, or they were here for whatever reason,
10:39:17   20 you were working through the immigration issue. But they
           21 are not in this case, but in their conversations they
           22 discuss with the government people that they knew, and your
           23 client's name came up. Now, I don't know that that's an
           24 automatic problem, but I would be concerned about your
10:39:38   25 client, once he sees who these people are, coming to you

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 24 of 44      24



            1 about that.
            2               MR. MOSBACKER: Your Honor, I think we can
            3 resolve it. If Mr. Montolvo remains on the reentry case
            4 and I remain on this case, we can have an agreement that we
10:39:56    5 will not communicate concerning this case.
            6               THE COURT: What kind of agreement do we need
            7 from them to put up this wall that you believe is
            8 necessary? And I gather from time to time, if the case,
            9 during the course of the trial, develops some facts, you
10:40:12   10 certainly have to then bring it to our attention that
           11 there's a conflict or problem arising for real, as opposed
           12 to thinking it might arise?
           13               MR. PEREZ: May I ask a question, Your Honor?
           14               THE COURT: Sure.
10:40:26   15               MR. PEREZ: Let's suppose Mr. Bolanos-Garza
           16 pleads guilty.
           17               THE COURT: Okay.
           18               MR. PEREZ: And let's suppose that Mr. Montalvo
           19 no longer, effective October 4th, he no longer represents
10:40:37   20 Mr. Bolanos-Garza --
           21               THE COURT: Okay.
           22               MR. PEREZ: -- would that help the Court or
           23 help with --
           24               THE COURT: Well, I don't know that it bothers
10:40:43   25 me one way or the other.

                            Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 25 of 44     25



            1                  Here's -- I think that once I say and enter
            2 an order putting him out of this much case, that separates
            3 him from further representation in this case. My only
            4 concern, primarily, is the relationship that he might have
10:41:00    5 with Mr. Mosbacker and his client in a case that he's not
            6 representing him on anymore, that's creating a problem for
            7 himself and/or his client later on when the witnesses
            8 starts showing up.
            9                  Now, the witnesses start showing up and
10:41:17   10 they're not showing up in the illegal reentry case, but
           11 they show up and they are people that you had impact,
           12 influence with, and you're sitting in the back of the
           13 courtroom and they're looking at you and they say, "That
           14 guy sure looks familiar to me. I think he used to
10:41:36   15 represent me. Can I ask him a couple of questions?" I'm
           16 not suggesting that's going to happen.
           17                  The question is, when he starts testifying
           18 against your former client, is that a problem? I don't
           19 think it is, from the point of view that he's not to then
10:41:49   20 go to Mr. -- that's why I said as between Mosbacker and
           21 Montolvo, there has to be a wall, at least, when that
           22 occurs. Number one. And then number two, it really has to
           23 be a situation where he cannot have a conversation with his
           24 client while he's representing him in the -- in the -- in
10:42:13   25 the immigration case about something that's going on in

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 26 of 44     26



            1 this conspiracy case, because that's not attorney-client
            2 relationship anymore in this case.
            3                  Attorney-client relationship is specific.
            4 It's relating to the old case, the '07 case. And neither
10:42:40    5 attorney should meet, in other words, after he's out of the
            6 case.
            7              MR. MAGLIOLO: So I can understand, it's my
            8 understanding both counsel are aware of Mr. Montalvo,
            9 Mr. Mosbacher, both aware of this situation, and they have
10:42:53   10 counseled with their client?
           11              THE COURT: Their client.
           12              MR. MAGLIOLO: When he was their client on both
           13 cases about this? If we could get their client to be put
           14 on the record that he understands what we're talking about,
10:43:05   15 and if there is any kind of conflict, he waives it, would
           16 be the first thing I would ask for.
           17              THE COURT: I'm not sure we understand it, but
           18 we can sure ask him.
           19              MR. MAGLIOLO: So that would at least be in the
10:43:16   20 record --
           21              THE COURT: Absolutely.
           22              MR. MAGLIOLO: -- for the reviewers that are
           23 going to look at this in the future.
           24              MR. MONTALVO: I agree, Your Honor.
10:43:23   25              MR. MAGLIOLO: And, secondly, Your Honor, we

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 27 of 44     27



            1 would ask Mr. Duran's counsel to, if they could put
            2 something in the record where at least at this time, if
            3 they see any issues or problems with this situation
            4 relating to Mr. Duran so if there is something they see or
10:43:45    5 if there's something comes up in the future, we'd like to
            6 know so we can address those issues.
            7              THE COURT: You agree with that, Mr. Odom, that
            8 if you see something on the horizon, that you have a duty,
            9 obviously, to step up and bring it the Court's attention?
10:44:01   10              MR. ODOM: That's just what we were discussing,
           11 trying to figure out which witness he did represent. And
           12 we did know previously. We're just trying to rack our
           13 brains trying to figure it out. At this point we know of
           14 no conflict, but we would like -- we will go and review our
10:44:16   15 files and notes and if we do see any, we will let the Court
           16 know.
           17              THE COURT: Well, and the point is, I don't
           18 know to what extent you-all have pollinated,
           19 cross-pollinated on the facts and strategies -- let's call
10:44:29   20 it -- in advance of now, but all of that may be common
           21 among certain of you, because I believe the -- your two
           22 clients were the ones who were being considered.
           23              MR. ODOM: Right.
           24              MR. MOSBACKER: Correct.
10:44:41   25              THE COURT: And to the extent that there's a

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 28 of 44     28



            1 cross-pollination, and you have this former client come up,
            2 it can certainly still come up, at least theoretically,
            3 before your client, Mr. Odom. So I think that's what I'm
            4 asking.
10:44:53    5              MR. ODOM: Right. And there has been very
            6 little coordination between us and Mr. Mosbacher and
            7 Mr. Montolvo at this point. So I don't think that's a
            8 problem.
            9              THE COURT: Okay.
10:45:01   10              MR. ODOM: But we do -- we are going to go back
           11 to the office and get our notes and check out whether we
           12 think there's a problem.
           13              THE COURT: Sure.
           14              MR. MAGLIOLO: Another thing, I think the Court
10:45:20   15 has said Mr. Montalvo is officially off the conspiracy case
           16 and now representing on his initial case.
           17              THE COURT: Yes. He's his pro bono.
           18              MR. MONTALVO: Your Honor, we did discuss the
           19 case as well.
10:45:38   20              THE COURT: We needed -- I want -- he's here
           21 today on this '07 case, because I needed to bring that in
           22 in a way to figure out if they were going to be tried
           23 together, or, you know, in other words, it's an hour of
           24 testimony one way or the other or whether or not he was
10:45:55   25 going to be. And I think if that were the case, there

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 29 of 44     29



            1 might certainly be some concern.
            2              MR. MAGLIOLO: Then the only thing left, I
            3 think, is for their client to tell the Court it's his
            4 personal position on this matter.
10:46:04    5              THE COURT: Sure.
            6              MR. MONTALVO: May we bring him up?
            7              THE COURT: Sure. Mr. Duran -- I'm sorry.
            8 Mr. Bolanos. I apologize. Good morning, sir.
            9              DEFENDANT BOLANOS-GARZA: Good morning.
10:46:28   10              THE COURT: What is your name?
           11              DEFENDANT BOLANOS-GARZA: Jose Alberto
           12 Bolanos-Garza.
           13              THE COURT: Mr. Bolanos, you probably have
           14 tried to follow our discussion here this morning as we were
10:46:37   15 talking about this issue of a conflict of interest that
           16 could or may arise, may not, in the context of the trial of
           17 this case. This case being the 10-459, conspiracy to
           18 transport. And you probably heard us discuss how one of
           19 your attorneys, Mr. Montalvo, had represented -- what do we
10:47:11   20 want on call them -- what's the proper name?
           21              MR. MONTALVO: Material witnesses.
           22              THE COURT: Material witnesses that are not
           23 indicted in this case, and perhaps are not indicted in any
           24 case, but who may have given information to the government
10:47:26   25 during the course of an investigation. He might have very

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 30 of 44     30



            1 well represented some of those people, and those folk may
            2 have had something to say that would implicate one or more
            3 persons in this case. We don't know. At least I don't
            4 know at this point.
10:47:46    5                  So here's the concern. The concern is
            6 whether or not you have a problem at this time with
            7 Mr. Montalvo going forward, having represented you in the
            8 past, as now having a conflict, now that this matter has
            9 been brought to your attention, conflict of interest. Is
10:48:10   10 there any problem that you see with the past representation
           11 of Mr. Montalvo, representation of yourself by him, and the
           12 fact that you are going forward now without him and only
           13 Mr. Mosbacker? And I said that in a convoluted way, but
           14 I'm trying to find out if you see any problem with his past
10:48:33   15 representation?
           16              DEFENDANT BOLANOS-GARZA: No.
           17              THE COURT: He is continuing to represent you,
           18 and the question is should he continue to represent you in
           19 your 2007-275 case where you are charged by indictment with
10:48:57   20 the offense of illegal reentry. You know he is
           21 representing you in that case?
           22              DEFENDANT BOLANOS-GARZA: Yes.
           23              THE COURT: Do you see or believe that there is
           24 any conflict of interest in his continuing to represent you
10:49:15   25 in that case?

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 31 of 44     31



            1              MR. MONTALVO: I don't think so.
            2              THE COURT: If it came to your attention, or if
            3 you believed that it did, would you bring that to my
            4 attention, as well as to his attention, at the earliest
10:49:28    5 possible time?
            6              DEFENDANT BOLANOS-GARZA: Yes.
            7              THE COURT: And it can arise in a situation
            8 where, for example, some witness shows up on the witness
            9 stand during the course of the trial in this case that will
10:49:46   10 be testifying about facts that might impact you. And at
           11 the time, that is, several months or several years ago,
           12 Mr. Montalvo stood and represented them in some other way.
           13 That's how it could come up. Do you understand that?
           14              DEFENDANT BOLANOS-GARZA: Yes, I understand.
10:50:11   15              THE COURT: All right. With that
           16 understanding, then, I want to make sure that you
           17 understand you have an obligation to say something to your
           18 attorney in this case, or say something to Mr. Montolvo in
           19 your '07 case and bring it to the Court's attention if that
10:50:31   20 issue comes up and you're concerned about him having
           21 represented someone else in the past that might have some
           22 say so in this case. Do you understand that?
           23              DEFENDANT BOLANOS-GARZA: Yes, I understand.
           24              THE COURT: So at this point in time, you have
10:50:46   25 no concern about any conflict, and if so, you waive that

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 32 of 44     32



            1 conflict; is that right?
            2              DEFENDANT BOLANOS-GARZA: I don't think there's
            3 a problem.
            4              THE COURT: But I don't want to know whether or
10:51:00    5 not if there is any conflict that you even see or that
            6 somebody else might see, you're waiving it at this time,
            7 but you can bring it up to me later if you think it becomes
            8 a problem.
            9              DEFENDANT BOLANOS-GARZA: Yes, I will tell you.
10:51:14   10              THE COURT: All right. Very good. Anything
           11 else, gentlemen?
           12              MR. MONTALVO: No, Your Honor.
           13              MR. MOSBACKER: No, Your Honor.
           14              MR. MAGLIOLO: No, Your Honor.
10:51:23   15              THE COURT: All right. Thank you. Will there
           16 be any concern that the record -- Mr. Montalvo had asked
           17 that the scheduling order in the two cases run together
           18 simultaneously, or the same order it directs both cases.
           19 Is that going to be a problem?
10:51:41   20              MR. MAGLIOLO: Not with the United States, Your
           21 Honor. I think, you know, if they're together or a few
           22 days apart, I don't see how that would be make any
           23 difference. So not from the United States.
           24              THE COURT: Well, they're not going to be
10:51:50   25 tried, assuming that they go to trial, the same day anyway.

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 33 of 44     33



            1 But the point is that they would just be simply show up
            2 days if there are -- if there's a basis for a show up.
            3              MR. MONTALVO: Your Honor, I was just thinking
            4 of the expense the Marshal is going to have to bring them
10:52:08    5 on another day, or having other court setting. I think
            6 this case will probably resolve, be resolved somehow in the
            7 future together. I don't know that for a fact. But I just
            8 think if the Court would run them, we would save resources.
            9              THE COURT: Yes. I don't have a problem
10:52:29   10 whether they're both assigned to me. I just want to make
           11 sure that when people look at records, they don't see what
           12 people who are handling those records and making those
           13 records see during the course of their proceeding. I just
           14 want to make sure that six months, 10 months from now,
10:52:44   15 somebody looks back and says, "These guys were all working
           16 together," and certainly we are. That's our job. But not
           17 to any ill to the defendant, though. We're just trying to
           18 make sure the record is clear.
           19              MR. PEREZ: We certainly have no problem with
10:53:00   20 that, Your Honor.
           21              THE COURT: Okay. Good.
           22              MR. MONTALVO: Alternatively, the government
           23 could to dismiss the case today.
           24              THE COURT: I'm sure you-all will get deeply
10:53:08   25 into that conversation as soon as we're done here.

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 34 of 44     34



            1                  Anything else, gentlemen.
            2              MR. PEREZ: No, Your Honor.
            3              MR. MOSBACKER: No, Your Honor.
            4              THE COURT: All right. Thank you very much,
10:53:14    5 and you're excused. Except I need to speak to
            6 Mr. Montalvo, Mr. Mosbacker, I believe the two of you, on
            7 the administrative side of matters, so that we have a
            8 clear, going forward understanding.
            9                  All right. I've said a couple of things,
10:53:37   10 but I need to ask you some things about some records as
           11 well.
           12                  Thank you, gentlemen and lady. You may be
           13 excused.
           14              MR. PEREZ: Thank you, Your Honor.
10:53:43   15              THE COURT: By the way, I didn't hear anything
           16 from some of you, so have I disrespected you in any way?
           17              MR. GLENN: No, sir.
           18              MR. FRIESELL: No, Your Honor.
           19              THE COURT: If the two of you would approach
10:54:00   20 the bench and come around here we can stay on the record
           21 without having to leave out, and that will help me to speak
           22 to these issues.
           23              (The following was held at sidebar)

           24
10:54:25   25

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 35 of 44     35



            1
            2
            3
            4
10:54:44    5
            6
            7
            8
            9
10:54:58   10
           11
           12
           13
           14
10:55:08   15
           16
           17
           18
           19
10:55:26   20
           21
           22
           23
           24
10:55:43   25

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 36 of 44     36



            1
            2
            3
            4
10:55:58    5
            6
            7
            8
            9
10:56:33   10
           11
           12
           13
           14
10:56:48   15
           16
           17
           18
           19
10:57:00   20
           21
           22
           23
           24
10:57:20   25

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 37 of 44     37



            1
            2
            3
            4
10:57:42    5
            6
            7
            8
            9
10:58:08   10
           11
           12
           13
           14
10:58:18   15
           16
           17
           18
           19
10:58:24   20            (The following was held in open court)

           21              MR. PEREZ: May I have a moment, Your Honor?
           22 Separate and apart? Talk to Mr. Mosbacker just two
           23 seconds?
           24              THE COURT: I'm done.
10:58:37   25              MR. PEREZ: But we --

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 38 of 44     38



            1              THE COURT: You want me to stay and watch?
            2              MR. PEREZ: Yes, sir.
            3              THE COURT: I'm just kidding.
            4              MR. PEREZ: Approach the bench, Your Honor?
10:59:28    5              (The following was held at sidebar)

            6              MR. MOSBACKER:
            7
            8
            9
10:59:42   10
           11
           12
           13
           14
10:59:52   15
           16
           17
           18
           19
11:00:05   20
           21
           22
           23
           24
11:00:16   25

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 39 of 44     39



            1
            2
            3
            4
11:00:26    5
            6
            7
            8
            9
11:00:35   10
           11
           12
           13
           14
11:00:49   15
           16
           17
           18
           19
11:01:09   20
           21
           22
           23
           24
11:01:25   25

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 40 of 44     40



            1
            2
            3
            4
11:01:39    5
            6
            7
            8
            9
11:01:56   10
           11
           12
           13
           14
11:02:14   15
           16
           17
           18
           19
11:02:30   20
           21
           22
           23
           24
11:02:47   25

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 41 of 44     41



            1
            2
            3
            4
11:03:07    5
            6
            7
            8
            9
11:03:17   10
           11
           12
           13
           14
11:03:23   15
           16
           17
           18
           19
11:03:35   20
           21
           22
           23
           24
11:03:46   25

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 42 of 44     42



            1
            2
            3
            4
11:04:06    5
            6
            7
            8
            9
11:04:24   10
           11
           12
           13
           14
11:04:37   15
           16
           17
           18
           19
11:04:52   20
           21
           22
           23
           24
11:04:59   25

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 43 of 44     43



            1
            2
            3
            4
11:05:09    5
            6
            7
            8
            9
11:05:29   10
           11
           12
           13
           14
11:05:42   15
           16
           17
           18
           19
11:05:47   20
           21
           22
           23
           24
11:05:52   25

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
      Case 4:10-cr-00459 Document 454-1 Filed on 08/26/19 in TXSD Page 44 of 44      44



            1
            2
            3
            4
11:06:01    5
            6                      (Recessed at 11:06 a.m.)

            7                    COURT REPORTER'S CERTIFICATE

            8
            9 I, Johnny C. Sanchez, certify that the foregoing is a
           10 correct transcript from the record of proceedings in the
           11 above-entitled matter.
           12
                                                      /s/_________________________
           13                                         Johnny C. Sanchez, CRR, RMR
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25

                           Johnny C. Sanchez, RMR, CRR - jcscourtreporter@aol.com
